Motion for reargument granted and, upon reargument, the original decision of this court is republished to read as follows: “Order unanimously modified so as to strike out item 10. This item calls for details of an accounting in advance of determination of the question of the existence of the agreement upon which plaintiff relies to establish her interest in the property and her right to an accounting. Should she establish the fact of the agreement she may then be entitled to the relief she now seeks, but prematurely. The date for the examination to proceed shall be fixed in the order. Settle order on notice.” Present — Peek, P. J., Dore, Callahan, Breitel and Bergan, JJ. [See 281 App. Div. 1017.]